 


113 HRES 438 EH: Providing for consideration of the Senate amendment to the joint resolution (H.J. Res. 59) making continuing appropriations for fiscal year 2014, and for other purposes; providing for consideration of motions to suspend the rules; providing for proceedings during the period from December 14, 2013, through January 6, 2014; and for other purposes.
U.S. House of Representatives
2013-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
113th CONGRESS
1st Session
H. RES. 438
In the House of Representatives, U. S.,

December 12, 2013

RESOLUTION
Providing for consideration of the Senate amendment to the joint resolution (H.J. Res. 59) making continuing appropriations for fiscal year 2014, and for other purposes; providing for consideration of motions to suspend the rules; providing for proceedings during the period from December 14, 2013, through January 6, 2014; and for other purposes.


That upon adoption of this resolution it shall be in order to take from the Speaker's table the joint resolution (H.J. Res. 59) making continuing appropriations for fiscal year 2014, and for other purposes, with the House amendment to the Senate amendment thereto, and to consider in the House, without intervention of any point of order, a motion offered by the chair of the Committee on the Budget or his designee that the House recede from its amendment and concur in the Senate amendment with the amendment printed in part A of the report of the Committee on Rules accompanying this resolution modified by the amendment printed in part B of that report. The Senate amendment and the motion shall be considered as read. The motion shall be debatable for 70 minutes, with 60 minutes equally divided and controlled by the chair and ranking minority member of the Committee on the Budget and 10 minutes equally divided and controlled by the chair and ranking minority member of the Committee on Energy and Commerce. The previous question shall be considered as ordered on the motion to its adoption without intervening motion or demand for division of the question.
2.The chair of the Committee on the Budget may insert in the Congressional Record at any time during the remainder of the first session of the 113th Congress such material as he may deem explanatory of the motion specified in the first section of this resolution.
3.In the engrossment of the House amendment to the Senate amendment to House Joint Resolution 59, the Clerk may conform division, title, and section numbers and conform cross-references and provisions for short titles.
4.The chair of the Committee on Armed Services may insert in the Congressional Record at any time during the remainder of the first session of the 113th Congress such material as he may deem explanatory of defense authorization measures for the fiscal year 2014.
5.It shall be in order at any time on the legislative day of December 12, 2013, or December 13, 2013, for the Speaker to entertain motions that the House suspend the rules as though under clause 1 of rule XV. The Speaker or his designee shall consult with the Minority Leader or her designee on the designation of any matter for consideration pursuant to this section.
6.On any legislative day of the first session of the One Hundred Thirteenth Congress after December 13, 2013—
(a)the Journal of the proceedings of the previous day shall be considered as approved; and
(b)the Chair may at any time declare the House adjourned to meet at a date and time, within the limits of clause 4, section 5, article I of the Constitution, to be announced by the Chair in declaring the adjournment.
7.On any legislative day of the second session of the One Hundred Thirteenth Congress before January 7, 2014—
(a)the Speaker may dispense with organizational and legislative business;
(b)the Journal of the proceedings of the previous day shall be considered as approved if applicable; and
(c)the Chair at any time may declare the House adjourned to meet at a date and time, within the limits of clause 4, section 5, article I of the Constitution, to be announced by the Chair in declaring the adjournment.
8.The Speaker may appoint Members to perform the duties of the Chair for the duration of the period addressed by sections 6 and 7 as though under clause 8(a) of rule I.
9.Each day during the period addressed by sections 6 and 7 of this resolution shall not constitute a calendar day for purposes of section 7 of the War Powers Resolution (50 U.S.C. 1546).
10.Upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 3695) to provide a temporary extension of the Food, Conservation, and Energy Act of 2008 and amendments made by that Act, as previously extended and amended and with certain additional modifications and exceptions, to suspend permanent price support authorities, and for other purposes. All points of order against consideration of the bill are waived. The amendment printed in part C of the report of the Committee on Rules accompanying this resolution shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any amendment thereto to final passage without intervening motion except: (1) 40 minutes of debate equally divided and controlled by the chair and ranking minority member of the Committee on Agriculture; and (2) one motion to recommit with or without instructions.
11.The requirement of clause 6(a) of rule XIII for a two-thirds vote to consider a report from the Committee on Rules on the same day it is presented to the House is waived with respect to any resolution reported through the legislative day of December 13, 2013.

Karen L. Haas,Clerk.
